Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Election
Applicant’s election without traverse of Group II, claims 10-18 in the reply filed on January 28, 2022 is acknowledged.  Claims 1-9 are withdrawn from consideration as directed to a non-elected invention.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The statement in these claims that “the ligand comprises an exchangeable ligand” is indefinite absent any indication of what species the ligand would be exchangeable with, and in what system.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the Hessel et al. Nano Letters article (Non-Patent Literature document 1 on the IDS filed September 30, 2020) and its supporting information (attached hereto).
Hessel discloses copper selenide nanoparticles capped with oleylamine, which is considered an “exchangeable” ligand in accord with instant claims 16 and 17 (see also the rejection under 35 USC 112(b) supra).  The supporting information of Hessel discloses a number of embodiments having an absorbance maximum between 900 and 1200 nanometers; see Table S1 of the supporting information.
Hessel does not specify the peak-to-valley ratio (PVR) of the absorbance maximum as required by the instant claims.  However, given that the prior art materials are the same as the claimed materials in both composition and physical structure, it is a reasonable assumption that any attendant properties of the respective materials (such as PVR) would likewise be the same or nearly so in both instances.
Thus the disclosure of Hessel et al. is held to establish a prima facie case of obviousness of a material as presently claimed.

Claims 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Hessel et al. Nano Letters article and its supporting information, as above, in view of Yu et al. (US 2008/0142083) or Harris et al. (US 2015/0024543).
With respect to claim 18, Hessel discloses copper-selenide nanoparticles substantially as claimed, as indicated supra.  Hessel does not specify a “film-coated structure” as presently claimed.  Both Yu and Harris are directed to amine-capped copper selenide nanoparticles (see 
With respect to claims 10-14, Hessel discloses copper selenide nanoparticles having an absorbance maximum in the range presently claimed and capped with an amine ligand in accord with claims 10-12, as discussed in item no. 6 supra.  Hessel does not state the peak-to-valley (PVR) ratio of instant claim 13, does not specify particles “crystallized in a two-dimensionally close-packed array” as recited in instant claim 14, and does not specify “air-stable aggregated bodies” as required by the instant claims.
However, i) The PVR of the Hessel materials and that of the present invention would likely be the same or nearly so, as set forth above, ii) Harris para. [0066] indicates the nanoparticles can be sintered into close-packed films and the Berzelianite structure in Example 3 of Harris is considered to be a two-dimensionally close-packed array as claimed, and iii) the prior art nanoparticles are sintered together (see Yu para. [0014] and [0061] or Harris para. [0066]) which would result in aggregated bodies of the nanoparticles.
Thus, the disclosure of Hessel et al., combined with those of Yu et al. and Harris et al., would have suggested a material as presently claimed to one of ordinary skill in the art.

			    Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 23, 2022